        Case 5:20-mj-00032-JLT Document 6 Filed 09/21/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00032 JLT
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    HECTOR MANUEL GAXIOLA, JR,                )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Monica L. Bermudez is APPOINTED to represent the above defendant in this

22   case effective nunc pro tunc to September 16, 2020. This appointment shall remain in effect until

23   further order of this court.

24
     IT IS SO ORDERED.
25
         Dated:     September 20, 2020                         /s/ Jennifer L. Thurston
26
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
